Case 1:19-cv-01158-ALC Document 23 Filed 04/04/19 Page 1 of 1

USDCSDNY

 

UNITED STATES DISTRICT COURT DOCUMENT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK FlLED
DOC#:
ZYPPAH, INC., DATE M
Plaintiff,
'agaillst‘ 1:19-cv-01158 (ALC)
UNITED SECURED CAPITAL, LLC, ET ORDER
AL.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

ln light of Plaintiff’ S Amended Complaint, ECF No. 22, Defendants United Seoured
Capital LLC and Green Note Capital Partners, Inc’s request for leave to file a motion to dismiss,
ECF No. 20, is denied Without prejudice as moot. The Court’s previous briefing schedule set for
Defendant Ace Funding Source’s motion to dismiss is also terminated as moot. Defendants
United Secured, Green note, and Ace Funding Source may renew their requests for leave to file a

motion to dismiss should they deem it necessary after review of the Amended Complaint.

80 ORDERED. w £/&*‘%
Dated: April 4, 2019 7

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

